 280DECISIONSOF NATIONALLABOR RELATIONS BOARDGladwin Industries,Inc.andCommunications Work-ers of America,AFL-CIO. Cases 10-CA-7201,10-CA-7231, 10-CA-7330, and 10-CA-7381June 12, 1970DECISION AND ORDERBy MEMBERSFANNING, BROWN, AND JENKINSOn January 2, 1969, Trial Examiner Max Rosen-berg issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin certain unfair labor practices in violation of theNational LaborRelationsAct, as amended, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He alsofound that Respondent had not engaged in certainother unfair labor practices alleged in the com-plaint and recommended that such allegations bedismissed.Thereafter, the General Counsel, theCharging Party, and the Respondent filed exceptionsto the Trial Examiner's Decision and supportingbriefs. In addition, the General Counsel also filed amotion moving that the Board correct the Trial Ex-aminer's Decision in certain respects described el-sewhere herein.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.' The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in these cases, andhereby adopts the findings, conclusions, and recom-mendations except as modified herein.1.The Trial Examiner found and we agree thatby striking on November 15, 1967, the affected em-ployees were engaged in protected, concerted ac-tivity to protest Respondent's commission of unfairlabor practices, that the strikers were unfair laborpractice strikers at the inception of the work stop-page, and that Respondent's action in dischargingthemprolonged the strike. However, we agree withthe General Counsel and the Charging Party thatthe Trial Examiner, apparently through inadver-tence,failed to find,as alleged inthe complaint,thatRespondent'sdischargeof the strikers onNovember 15 constituted a violation of Section8(a)(3) and (1) of the Act. Accordingly, on thebasis of the record and particularly in view of theTrial Examiner's above findingsin thisregard, wefind that Respondent's discharge of the strikers onNovember 15, 1967, constituted a violation of Sec-tion 8(a)(3) and (1) of the Act.On the other hand, although we herein find thatthe discharges of November 15 constituted a viola-tion of Section 8(a)(1) and (3), contrary to thecontentions of the Charging Party, we see no needin the attendant circumstances to alter the Trial Ex-aminer'sRecommendedOrder requiring theRespondent to offer the aforementioned dischargedstrikers full and immediate reinstatement and tomake whole those strikers who suffered as theresult of Respondent's refusal to offer them rein-statement by April 29, 1968, pursuant to their un-conditional offer to return to work made throughthe Union on April 23, 1968.22.We disagree with the Trial Examiner's findingthatRespondent's offer of reinstatement to JimLarry Warren was sufficient to cut off backpay lia-bility and the obligation to reinstate him. In this re-gard, on June 11, 1968, Respondent mailed Warrenan offer of employment. It is clear from the recordthatWarren did not receive this offer inasmuch ashe moved his household to another address duringthe strike and it would appear from the record thathe failed to notify the Respondent of his new loca-tion.On the other hand, it is clear that Warren waspresident of the Local Union and participated inmany of the bargaining meetings both before andafter the strike. Moreover, the Union made an un-conditional application for reinstatement on April23, 1968, on behalf of all of the strikers includingWarren.Under settled law it is within the Union's authori-ty, as the employees' bargaining agent, to make un-conditional application for reinstatement on behalfof the strikers and impose upon the Respondent theduty to offer reinstatement to such strikers.' Inthese circumstances, had Respondent chosen to do'We find without merit the Respondent's allegations of prejudice, bias,and hostility on thepart of the TrialExaminer and that theTrialExaminererred in resolving credibility in favor of the strikers rather than the Respon.dent It is established Board policy not to overrule a Trial Examiner's credi-bility findings unless, as is not the case here, a clear preponderance of allrelevant evidence convinces us that they are incorrectStandard Dry WallProducts,Inc , 91 NLRB 544, enfd 188 F 2d 362 (C A 3) Nor does thefact that the Trial Examiner credited the General Counsel's witnesses andcredited none of the Respondent'switnesses necessarily indicate any im-proprietyN L R BvPittsburgh SteamshipCo ,337 U S 657 Ac-cordingly, we find no basis for disturbing the Trial Examiner's credibilityfindings in this caseWe correct the Trial Examiner's inadvertent misstatement in his chart ofhours worked each week in the upstairs shipping department so that thedate of discharge reads "8/18/67 "' See, eg , Custom ChairMfg Co ,170 NLRB 454'Trinity Valley Iron and Steel Company,158 NLRB 890, enfd in per-tinent part 410F 2d 1 161 (C A 5)183 NLRB No. 36 GLADWIN INDUSTRIES, INC.so, it could have fulfilled its obligation by makingitsoffer of reinstatement directly to the Union, asWarren's representative. Clearly, the Union wouldhave had no difficultyinalertingWarren ofRespondent'sreinstatementoffer.However,Respondent did not adopt this course. Indeed,Respondent never told the Union or Warren per-sonally that it was unable to contact him by mailnor did it ever request the Union for assistance inlocatingWarren's new address. The June 11 letterwas the sum total of Respondent's effort to findWarren. In these circumstances, where the Respon-dent clearly had other available means, namely,through the Union, to communicate its offer toWarren' and where it appears that Respondentcould have readily obtained Warren's address fromthe Union, we find, contrary to the Trial Examiner,thatRespondent did not fulfill its reinstatementobligations by its letter of June 11, 1968, to JimLarry Warren.'Accordingly,we shall order that Respondentoffer reinstatement to Warren and compensate himfor any backpay due him for the period from April29, 1968, to the date of Respondent's valid offer ofreinstatement.3.As noted elsewhere herein, the General Coun-sel filed a motion to include the name of employeeDavid Holcombe among those employees we areherein ordering to be reinstated and made whole.As no objection has been filed to this motion, andas the omission of the consideration of Holcombeappears to have been an oversight on the part ofthe Trial Examiner, we grant the General Counsel'smotion and will now consider the evidence relativeto Holcombe.Inthisregard the record shows that onNovember 18, 1967, Holcombe joined the strikeand on June 11, 1968, Respondent advised Hol-combe by letter that a job was being held open forhim until June 18. Holcombe received the letterabout June 12 or 13 and telephoned Cobb, then thesuperintendent. Cobb offered Holcombe a job pay-ing $1.70 per hour. Holcombe was earning $2.25per hour at the time he went out on strike. Hol-combe protested and refused the job on the groundthat the cut in wages was too big. Respondent didnot offer Holcombe any other job comparable tothat which he had prior to joining the strike. Inthese circumstances, we find that Respondent didnot meet its obligation to offer Holcombe substan-tially equivalent employment, and that Holcombe,as an unfair labor practice striker, is entitled toreinstatement and backpay running from April 29,' Trinity Valley Iron and Steel Company, supra'Monroe Feed Store,122 NLRB 1479 CfRollash Corporation,133NLRB 464, 4652811968, and terminating at the time Respondentmakes a valid offer of reinstatement to Holcombe.6AMENDED CONCLUSIONS OF LAWAdd the following as a new paragraph 10 andrenumber the old paragraph 10 and the remainingparagraphs to conform with this addition.10.By discharging the striking employees,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent,GladwinIndustries,Inc.,Atlanta, Georgia, its of-ficers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Laying off or discharging employees or dis-criminating in any manner against employees in re-gard to their hire or tenure of employment or anyterm or condition of employment because of theirmembership in, or activities on behalf of, Commu-nicationsWorkers of America, AFL-CIO, or anyother labor organization, or because they have en-gaged in their right to self-organization or to engagein other concerted activities for the purposes of col-lective bargaining or other mutual aid or protec-tion.(b) Refusing to bargain collectively with Com-munications Workers of America, AFL-CIO, uponrequest, as the exclusive bargaining representativeof a unit composed of all full-time and regular part-time production and maintenance employees, in-cludingshippingdepartmentemployeesandtruckdrivers,but excluding office clerical em-ployees,professionaland technical employees,casualemployees,guards,and supervisors asdefined in the Act.(c)Refusing to furnish the aforesaid Union withthe job classifications or primary duties of all em-ployees in the certified, appropriate unit, uponrequest.(d)Unilaterally granting wage increases to em-ployees without notifying or bargaining with theabove-mentioned Union concerning the award ofsuch emoluments.(e)Unilaterally eliminating a department in theplantwithout adequate prior notification to theUnion and affording it an opportunity to bargainover such abolition.'As no specific exceptions have been filed with respect to the Trial Ex-aminer's recommended remedy for JamesT Cookand John Phillips, weadopt these recommendationspro forma 282DECISIONSOF NATIONALLABOR RELATIONS BOARD(f)Threatening employees with discharge forengaging in protected,concerted work stoppages.(g)Coercively interrogating employees concern-ing their union activities.(h) Promulgating,maintaining,or enforcing aplant rule prohibiting solicitation on behalf of theUnion on company property during nonworkingtime.(i) Inanyothermanner interferingwith,restraining,or coercing its employees in the exer-cise of their right to self-organization,to form labororganizations,to join or assist the Union or anyother labor organization,to bargain collectivelythrough representatives of their own choosing forthe purpose of collective bargaining or other mu-tual aid or protection,or to refrain from any or allsuch activities.2.Takethe following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request,bargaincollectivelywithCommunications Workers of America,AFL-CIO,as the exclusive representative of the employees inthe appropriate unit described above,with respectto rates of pay, wages,hours of employment, andother terms and conditions of employment and, ifan understanding is reached,embody such un-derstanding in a signed agreement.(b)Upon request,bargain collectively with theUnion over the revitalization of the engraving de-partment.(c)Uponrequest,furnish the aforesaid labor or-ganization with the current job descriptions or pri-mary duties of employees in the certified, ap-propriate unit.(d)Offer full and immediate reinstatement toJimLarryWarren,DavidHolcombe,WillieAnthony,Jenevelyn Avirett,Jennie L. Calhoun,David J. Gardner,Adolphus Lester,Jr., Bettye MaeScott, JamesT. Cook,and John Phillips to theirformer jobs or, if those jobs no longer exist,to sub-stantiallyequivalent positions, andmake themwhole for any loss of pay they may have suffered asa result of Respondent's refusal to offer them rein-statement on April 29, 1968, for the periods and inthe manner set forth in this Decision and Order.(e)Make whole JohnnyA. V. Fritz,Roscoe W.Mooney,JerryA. Stephens,Herschell H.Pruitt,Dorothy L. Wilson,Eloise Goodman, David Case,Rosie Smith,BradfordCroy,William E.Pruitt, andCharlesW. Loggins for any loss of pay they mayhave suffered as a result of Respondent's failure tooffer them reinstatement as unfair labor practicestrikers on April 29, 1968,for the periods and inthe manner set forth in this Decision and Order.(f)Notify the strikers who have not been rein-stated, if presently serving in the Armed Forces ofthe United States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.(g) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(h) Post at its place of business in Atlanta, Geor-gia, copies of the attached notice marked "Appen-dix."' Copies of said notice, on forms provided by,the Regional Director for Region 10, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(i)Notify the Regional Director for Region 10,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges un-fair labor practices not found herein by the Board.' In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourtof Appeals, the words in the notice reading"Posted byOrder ofthe NationalLaborRelations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge you, lay you off, orotherwise discriminate against you in regard toyour hire,tenure of employment,or any termor condition of your employment, in order todiscourage membership in, or activities on be-half of,Communications Workers of America,AFL-CIO,or any other labor organization.WE WILL NOTrefuse to bargain collectivelywithCommunicationsWorkers of America,AFL-CIO,upon request,as the exclusive bar- GLADWIN INDUSTRIES, INC.283gaining representative of a unit composed ofall full-time and regular part-time productionandmaintenanceemployees,includingshippingdepartmentemployeesandtruckdrivers,but excluding office clerical em-ployees, professional and technical employees,casual employees,guards, and supervisors asdefined inthe Act.WE WILL NOT refuse to furnish the above-named Union with the job classifications orprimary duties of all employees in the aforesaidunit.WE WILL NOT unilaterally grant wage in-creases to our employees without first notifyingand bargaining with the Union about the tim-ing and amount of such increases.WE WILL NOTunilaterally close down a de-partment in the plant without first notifying theUnion and giving it a chance to bargain overthe closing.WE WILL NOTthreaten to fire our employeesfor assisting or supporting the Union.WE WILL NOTquestion our employees abouttheir union activities.WE WILL NOTpromulgate,maintain, or en-force any plant rule which prohibits our em-ployees from soliciting for the Union on com-pany property during nonworking time.WE WILL NOTin any other manner interferewith,restrain,or coerce our employees in theexercise of their union or other concerted ac-tivity protectedby the Act.WE WILL, upon request,bargain collectivelywithCommunicationsWorkers of America,AFL-CIO,as the exclusive representative ofthe employees in the above-mentioned unitwith respect to rates of pay, wages,hours ofemployment,and other terms and conditionsof employment and, if an understanding isreached, embody such understanding in asigned contract.WE WILL, upon request,bargain collectivelywith the Union over the revitalization of theengraving department.WE WILL, upon request, furnish the Unionwith the current job descriptions or primaryduties of employees in the appropriate unit.WE WILL offer immediate and full reinstate-ment toJim LarryWarren, David Holcombe,WillieAnthony,JenevelynAvirett,Jennie L.Calhoun,David J.Gardner, Adolphus Lester,Jr.,BettyeMae Scott,JamesT.Cook, andJohn Phillips to their former jobs or, if thosejobs no longer exist,to substantially equivalentpositions,and pay them any wages they mayhave lost because we did not call them back towork in time.WE WILL pay Johnny A. V. Fritz, Roscoe W.Mooney, Jerry A. Stephens, Herschell H.Pruitt,Dorothy L. Wilson, Eloise Goodman,David Cash, Rosie Smith, Bradford Croy, Wil-liam E.Pruitt, and CharlesW. Loggins, anywages they may have lost because we did notcall them back to work on time.WE WILL notify the above-named employeesif presentlyserving inthe Armed Forces of theUnited States of their right to full reinstate-mentupon application in accordance with theSelective Service Act and the Universal Milita-ry Training and Service Act, as amended, afterdischargefrom the Armed Forces.All our employees are free to become, remain, orrefrain from becomingor remainingmembers ofthe above-named or any other labor organization.GLADWIN INDUSTRIES,INC.(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This noticemust remainposted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 730 Peachtree Street, N.E., Atlanta,Georgia 30308, Telephone 404-526-5760.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAX ROSENBERG, Trial Examiner: This proceed-ing,with all parties represented, was tried beforeme inAtlanta,Georgia, on July 16, 17, and 18,1968, pursuant to an amended complaint filed bythe General Counsel of the National Labor Rela-tions Board and an amended answer filed theretobyGladwin Industries, Inc., herein called theRespondent.' The issues framed by the pleadings'The charge in Case 10-CA-7201 wasfiled on December 29, 1967, andservedon January2, 1968,while the charge and amended charge in Case10-CA-7231 were filed on January18, 1968,and on February14, 1968,respectively,and were servedon January19, 1968,and February14, 1968,respectively They wereembodied in a complaint which issued on March15, 1968 The chargeand amended charge in Case I0-CA-7330were filedon April 26, 1968, and May 10,1968, respectivey,and were served onApril 26, 1968, and May 13,1968, respectivelyThesewere contained inan amended complaint which issuedon May15, 1968.The charge in Case10-CA-7381 was filed on May 27,1968, and served onMay 28, 1968This charge founditsway into an amended complaint which issued on July1,1968On July 1, 1968,the complaintinCases 10-CA-7201 andI0-CA-7231 wasfurther amended in certain respects 284DECISIONSOF NATIONALrelate to whether the Respondent violated Section8(a)(1), (3), and (5) of the National Labor Rela-tionsAct, as amended, by certain conduct to bedetailed hereinafter. At the conclusion of the hear-ing, the parties waived oral argument. Briefs havebeen received from the General Counsel, theUnion, and the Respondent, which have been dulyconsidered.2Upon the entire record made in this proceedingand my observation of the witnesses who testified, Ihereby make the following:FINDINGS OF FACT1.THE RESPONDENT'S BUSINESSRespondent is, and has been at all times materialherein, a Georgia corporation with its principal of-fice and place of business located in Atlanta, Geor-gia, where it is engaged in the manufacture and saleof plastic products. During the pertinent annualperiod, Respondent sold and shipped said productsvalued in excess of $50,000 directly to customerslocated outside the State of Georgia. The complaintalleges, the answer admits, and I find that Respon-dent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDCommunicationsWorkersofAmerica,AFL-CIO,herein called the Union,isa labor or-ganization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The ContentionsThe amended complaint alleges that Respondentviolated Section 8(a)(1) of the Act by threateningemployees with discharge if they joined or engagedin concerted activities on behalf of the Union; in-terrogating employees concerning their union mem-bership, activities, and desires; and promulgating,maintaining, and enforcing a plant rule prohibitingemployees from soliciting for the Union duringnonwork time. It further alleges that Respondentoffended the provisions of Section 8(a)(3) bydischargingTeddy Lee Ray on August 18, 1967,3because of his membership in and activities on be-half of the Union, and by discharging certain otheremployees on November 15 for engaging in a striketo protest the Respondent's commission of unfairlabor practices or for engagingin aneconomicstrike at the plant. Finally, the complaint charges'The Union's and Respondent'sunopposed motions to correct therecord in minor aspectsare herebygranted'All datesherein fall in1967 unlessotherwiseindicated.'The complaintalleges, the answer admits, andIfind thatthe foregoingunit is appropriatefor thepurposesof collectivebargaining within theLABOR RELATIONS BOARDthat Respondent violated Section 8(a)(5) by uni-laterally abolishing its upstairs shipping departmentas well as its engravingdepartment without priorconsultationwith the Union; by unilaterally andwithout consultation with the Union, and withoutan impasse having been reached,granting wage in-creases to employees in the unit; by refusing, uponrequest, to furnish the Union with information con-cerning theprimary duty of each of the unit em-ployees; and by generally failing to bargain in goodfaith with the Union as the duly designated bargain-ing agentfor Respondent's employees in the ap-propriate unit. For its part, Respondent denies thecommission of any labor practices proscribed bythe statute.B.The EvidenceOn May 26, the Union was certified by the Boardas the exclusive bargaining representative for a unitof all full-time and regular part-time productionand maintenance employees at Respondent's opera-tion in Atlanta, Georgia, including shipping depart-ment employees and truckdrivers, but excluding of-fice clerical employees, professional and technicalemployees, casual employees, guards and super-visors as defined in the Act.4 Following the certifi-cation,EarleMoye, the Union's Internationalrepresentative, contacted Edmund Dugan, Respon-dent's current president, to arrange for the com-mencement of negotiations and the first bargainingsession between the parties was scheduled for July12.Attorney James Fulford was designated as thechief negotiator for Respondent and Attorney Mor-gan Stanford became the principal spokesman fortheUnion in the ensuing negotiations. It is un-disputed and I find that, at the July 12 meeting,Stanford presented Fulford with a complete copy oftheUnion's contract proposals which were thenreviewed by the parties. Fulford agreed to the arti-clesof recognition, a provision authorizing theUnion to post notices on the plant bulletin board,and a clause precluding supervisory personnel fromperforming unit work. However, with respect to theinclusion of a checkoff clause, he informed Stan-ford of his policy to defer consideration of such anitem until the conclusion of bargaining.Discussionthen turned to wage rates and insurance benefits. Inthis regard, Stanford stated that, while the companyhad furnished him with a seniority list of the em-ployees prior to this meeting, it failed to providetheir wage rates and lacked the desired insuranceinformation. When Fulford requested time in whichto consult his client on the other contract proposalsbefore he could reach agreement on these items,the meeting was adjourned.meaning of Sec 9(b) of theAct Theparties stipulated and I further findthat the Union's certification for this unit resulted from an election con-ducted by the Board on May 18, in which 34 employees cast votes for, and3 cast votes against,the Union There were no void or challenged ballots GLADWIN INDUSTRIES, INC.By letter dated July 17, Respondent PresidentDugan wrote Stanford that Fulford had apprisedthe former of Stanford's request for the names andwage rates of employees and a specimen copy oftheCompany's group insurance policy. In com-pliance with the request, Dugan appended this in-formation to his letter.The next bargaining session was conducted onJuly 20. At the outset, I find that Fulford remarkedthat he would rather not discuss the subject of wageincreases until the other contract proposals werelaidtorestand Stanford consented to thisprocedure. Stanford reported that he had not as yetreceived a copy of the insurance program and em-ployee wage rates, whereupon Fulford telephonedthe insurance carrier and assured the former thatthe desired information would be forthcoming.'The parties moved on to the contract provisions.Agreement was reached on the preamble andrecognition clauses. A consensus was also arrived atregarding the language of a holiday clause with theexceptionof a provision for an eighth, paidholiday.'A provision pertaining to applicableFederal and state laws was agreed upon by theparties.Respondent also consented to a clausewhich proscribed the performance of unit work bysupervisors. Fulford advised Stanford that Respon-dent would promptly mail its counterproposals tothe Union regarding leaves of absence, overtimepayment, call and reporting time, Union access tothe plant, grievance and arbitration procedures,safety practices, and vacations. Before the meetingended, the Union accepted Respondent's counter-proposal on a no-strike and no-lockout clause, andsuch items as Blue Cross and Blue Shield coverage,vacations, laundry and uniform services, andseniority were explored. Fulford made the partingcomment that Respondent was not in favor of anyarbitration clause which would require arbitrationover matters other than the discharge of employees.On July 21, Stanford dispatched a letter to Ful-ford in which he embodied the employees' com-plaint that, because of overtime and Saturday work,they were unable to find time to take care of per-sonalbusiness.Stanfordrecommended thatRespondent reschedule the hours of work to ac-commodate the employees in this respect.On July 25, Respondent President Dugan wroteto Stanford setting forth his understanding of theagreed-upon areas of the prospective contract andtransmitted eight counterproposals which Fulfordhad earlier promised to provide.'On July 27, Stanford wrote to Fulford protestingthe discharge of an employee in the unit namedLemuel Pruitt, and asking that the parties gettogether to discuss the propriety of this action. Theletter also suggested that Dugan be present duringthe discussion because Stanford planned to raise' Fulfordapparently was unaware that Dugan had mailed this informa-tion to the Union a few daysearlier' Respondentcurrently providedsevenpaid holidaysThe UnionproposedthatChristmas Eve be addedto the list285various other issues relating to plant safety, thegroup insurance plan, and Union President JimLarryWarren's representative authority. Stanfordfurther related that he had received Respondent'scounterproposals and requested that it submit addi-tional counterproposals concerning the other itemsencompassed in the Union's proposed labor agree-ment prior to the next bargaining session on August8.At the August 8 meeting, the parties agreed uponprovisions relating to the Union's access to theplant, safety, and vacation eligibility, and ap-proached agreement on the award of Christmas Eveas a paid holiday and call time and reporting pay.Regarding the subject of arbitration, the Respon-dent receded from its former position and con-sented to arbitrate suspensions of over 30 days aswell as discharges, a concession which the Unionrejected. Discussion was also had concerning hoursof work, overtime, leaves of absence, seniority, andinsurance, but no progress was made on theseclauses and the session terminated.The parties met again on August 9 and initiallyembarked upon a consideration of the reinstate-ment of Pruitt and the transfer of two employees, towhich Respondent would not acquiesce. Attentionwas thereupon focused on the matter of creating ajob classification system at the plant. Fulforddeclined to bind Respondent to such a system, butagreed to insert a provision in the contract wherebyRespondent would obligate itself to bargain withthe Union over the establishment of one after acontract had been executed, a proposal which theUnion rejected. However, Fulford and Stanfordreached agreement on a rest and lunch periodclause. Fulford then proposed a lengthy manage-ment rights provision to which Stanford objectedbecause it was too encompassing. Before the meet-ing concluded, Stanford inquired as to why Fulfordwas delaying his counterproposal regarding wageincreases, to which the latter replied that the onlymoney offer which Respondent would advance atthe time would be to convert the annual Christmasbonus into an across-the-board wage raise. On thisnote, the parties left the bargaining table.For the sake of chronology, it might be well atthis juncture to interrupt the narrative concerningthe bargaining colloquy in order to detail certainevents which transpired prior to the next bargainingsession scheduled for August 23.Teddy Lee Ray was first employed by Respon-dent in September 1965 to work in the fabricationdepartment and he toiled in this capacity for abouta year, after which he was transferred to the up-stairs shipping department to perform the duties ofa shipping clerk. This job entailed the loading ofplastic articles on trucks at a dock situated on thatfloor, after he had packed these items in boxes.'These included call time and reporting pay, hours of work and over-time, vacations, bulletin board access, holidays, rest and lunch periods,leaves of absence, and a management rights clause 286DECISIONS OF NATIONALWhen Ray was hired, he was paid $1.70 per hourand this wage was escalated to $1.90 per hour, asum which he was receiving when he was separatedfrom his employment on August 18. It is uncon-troverted and I find that, on some undisclosed dateprior to the election of May 18, Ray signed a unionauthorizationcard and attended all the scheduledunion meetings. In addition, he wore AFL-CIO andunion buttons on his apparel while at work, as wellas a unioncard which measured 3 by 5 inches.However, by his own admission, between 75 and 90percent of his fellow employees also wore these in-signia in the plant. Furthermore, in the course ofhis employment, he spoke to several employeesconcerning the Union.Ray testified without contradiction that,late inJuly, he and several other employees had a conver-sation in the plant parking lot with Dugan and thethen Plant Superintendent Kruskamp concerningthe discharge of employee Lemuel Pruitt who hadbeen terminated a few days earlier for leaving workbefore quitting time.8 During the conversation, Rayremarked to Dugan and Kruskamp that he, Ray,"felt like that wasn't fair and if nothing could bedone about that and they voted to strike I wouldstrike because the way they let him go, it didn'tseem like it was the fair thing to do." Several of theemployees in attendance openly agreed with Rayon this score.Ifind that, about 30 minutes before the end ofhisshiftonAugust 18,Ray was called intoKruskamp's office and told thatRespondent wasclosing the upstairs shipping department in whichhe worked, a move which Respondent's officialshad been contemplating for some time because itwas not financially feasible to continue the opera-tion.'Kruskamp offered to relocate Ray in the'fabrication department where the latter had previ-ously worked, but pointed out that the only slotavailable for Ray in that department or elsewherein the plant carried a pay scale of $1.70 an hourwhich would have entailed an hourly reduction of20 cents. Ray demanded that he be permitted tohave a union representative present, in con-sequence of which Union Vice President RobertBusbee was summoned and Kruskamp repeated hisoffer. Busbee reminded Kruskamp that the Respon-dent had hired some new employees in the fabrica-tion department and that Ray was a more ex-perienced employee, but Kruskamp noted that thenewly hired personnel were receiving less moneythanRay.ThediscussionterminatedwithKruskamp staying any further action until the fol-lowing Monday so that Ray and the Union couldmull the situation over. On Monday morning, Rayinformed Kruskamp that the former could not af-ford to take a wage cut and stated that "I was notquitting and if I left he would have to fire me."9Kruskamp was succeeded as plant superintendent in September by Her-man Cobb9Respondent had another shipping department on a lower levelLABOR RELATIONS BOARDWhereupon,Kruskamp drew up Ray's finalpaycheck which he proffered to Ray who then leftthe plant and Respondent's employ.In his testimony, Ray admitted that, commencingaround January 1, his shipping work began to falloff to such an extent that, by April, it haddecreased over 30 percent and that, on the date ofhis separation from employment, it had returned toonly 75 percent of the 1966 volume. Ray furthertestified that, prior to August 18, he worked over-time on an average of 4 nights per week and thathisaverageworkweek prior to his terminationtotaled 60 hours. However, these figures are beliedby Respondent's payroll records, a summary ofwhich was introduced into evidence and reveals thefollowing:Week endingHours worked1/7/6740 (includingholiday)1/14/67321/21/6733-3/41/28/67402/3/6739-1/42/11/6737-3/42/17/6738-3/42/25/67403/3/67403/11/6738-3/43/18/67403/25/6732-1/24/1/67334/8/6732-1/24/15/67404/22/6736-3/44/29/6739-3/45/6/6731-1/45/13/67405/20/6739-1/45/27/67326/3/6739-1/26/10/67Vacation6/17/67406/24/6739-3/46/30/67587/8/6754 (includingholiday)7/15/67587/22/67477/29/67408/5/67368/11/67248/19/6739-3/48/18/68(discharged) GLADWIN INDUSTRIES, INC.287The General Counsel urges that Ray's job wasphased out by the elimination of the upstairsshipping department in order to punish him forjoining and supporting the Union, and to dissipatetheUnion'smajority. I am not so persuaded.'°Ray's activities on behalf of the Union were no dif-ferent than countless other employees in the unit.Thus, Ray signed a union authorization card as didmany others; he wore union buttons and posters onhis clothing while at work, although 75 to 90 per-cent of the complement also did so; and the em-ployees who met with Dugan and Kruskamp on theparking lot to discuss the discharge of Pruitt "open-ly" supported Ray's protest over the same person-nel action.Moreover, Ray was not a union officernor was he even a member of the bargaining com-mittee. In sum, I am unable to find that RespondentsingledoutRay for discriminatory treatmentbecause of his efforts on behalf of the Union, orthat Respondent knew that Ray was a union ad-herent, but find, rather, that the upstairs' shippingdepartment was eliminated along with Ray's job outof purely economic considerations. I also find that,on the date of his separation and the discon-tinuance of the department, Ray had the assistanceof Union Vice President Busbee and, for aught thatappears, Respondent and the Union fully discussedthe closure of the department and Ray's retentionin other capacities in the plant. Furthermore, so faras this record stands, the curtailment of the depart-ment and Ray's termination was never thereafteradvanced at the bargaining table by the Union atany of the ensuing negotiating meetings, and wasnot again forcefully urged until the Union filedamended unfair labor practice charges againstRespondent on January 18, 1968, some 5 monthslater.Another incident bearing on the issues aroseprior to the next bargaining meeting on August 23.Rosie P. Smith was employed by Respondent on orabout August 1, in the paint shop. She testifiedthat, approximately August 15, the employees en-gaged in a strike which she joined and which wastriggered by the fact that the employees "were try-ing to get a union in." During the work stoppage,she telephoned Plant Superintendent Kruskamp toinquire whether the strike was still in progress andhe responded that the stoppage had ceased and in-vited her to return to work. Prior to doing so, how-ever, Smith placed a call to a Mr. George of the At-lanta Urban League, who had been instrumental ingarnering employment for her with Respondent, inorder to seek his advice. George instructed Smithnot to return to work until he had contactedRespondent'sofficials.Thereafter,George in-formed her that he had arranged for a meeting inhis office with President Dugan. Smith reported toGeorge's office on or about August 23, and, in thepresence of Dugan and fellow employee EloiseGoodman, George asked whether Smith and Good-man, who was also hired by Respondent due toGeorge's efforts, were experiencing any problems.Smith replied that there had been no untoward in-cidents and that everyone at the plant had treatedthem well. At this point, Dugan joined the discus-sion.Smith testified that Dugan stated that "if wewanted to go back to work at Gladwin, okay thatwas well and good-but he was not going to standfor another work stoppage. And if they [the em-ployees] walked out again he was going to pick thepeople that he hired back into the plant, ones withhigh school educations, and the others were to bereplaced."In anaffidavitwhich Smith gave to aBoardagent,Smith related that Dugan threatenedat thismeetingthat "if the employees did go outagain,he said he was going to fire them and hirepeople with high school educations in their places....Some time later, Smith abandoned the strikeand returned to work.Eloise Goodman, who was hired around August1, to work in the paint shop, also testified about thisincident. Like Smith, she joined the work stoppageabout the middle of August and was invited to theoffice of Mr. George for a discussion of the strikewithDugan. According to Goodman, Dugan re-marked during the conversation that "he had takenthe last work stoppage that he wasgoingto take,and he said that if we wanted to work at the planthe would be glad to have us, and he said that therewas a lot of them in the plant that he was going toget rid of because most of them in the plant werejust plain ignorant; ... and he said that he wasgoing to get rid of all those who did not have a 12thgrade education, and he was going to hire onlythose that had one, or keep the ones rather that hada 12th grade education." At the conclusion of theconversation, Goodman returned to her job.In his testimony, Dugan recited that Respondentrates itself as an "equal opportunity employer" andutilizes the good offices of the Atlanta UrbanLeague to obtain the services of capable Negro em-ployees for work at the plant. Pursuant to this ar-rangement,Smith and Goodman sought andreceived employment with Respondent. During thecourse of the August strike, Dugan received atelephone call from George with reference to thefact that Smith and Goodman had left work andjoined the work stoppage. Because Dugan desiredto learn "what was troubling these ladies," he ac-cepted George's invitation to discuss the matter atthe latter's office "in an endeavor to offer them-well, certain assurances, at least to make sure whatthe Company's position was in regard to their em-ployment." While unable to recall the entire con-tent of the discussion on this occasion, Dugan re-membered that he mentioned that Respondent wasinterested in obtaining and retaining employeeswho could read and write. When questioned as to10 In this connection, I would notethatthe Union scored an election vic-tory of 34 to 3 288DECISIONSOF NATIONALLABOR RELATIONS BOARDwhether he asked Smith and Goodman what wascausing them the concern which prompted theirwalkout with the other strikers,Dugan replied inthe affirmative.Thereupon,Dugan requested thatthe women return to their jobs.Dugan testified thathe "could have"brought up the topic of the cur-rent strike and confessed that he "might have" toldthe ladies that he would not tolerate another workstoppage at the plant.However,Dugan proclaimedthat he had never told either Smith,Goodman, oranyone else that they or other employees would bedischarged if they walked out again,stating that "Imay have said that we would replace them." Whenpressed on the matter of whether he had utteredanything during this meeting about ridding himselfof anyone in the plant,Dugan replied"No; not thatIrecall."Smith and Goodman impressed me ashonest witnesses who truthfully sought to report thecontent of Dugan's statements as they heard them,and I credit their testimony that, during the meetingat the Urban League office, Dugan warned that hewould not tolerate another work stoppage at theplant and threatened to discharge or get rid of anyemployee who participated in a future strike.Bargaining resumed on August 23,butwasabruptly ended by Attorney Fulford who refused tocontinue negotiations due to the pendency of thestrike which commenced on August 15.The parties met again on September 8. At thismeeting, the subject of work classifications wasagain broached by Attorney Stanford and theUnion reminded Fulford that Respondent had per-fected a job classification system some monthsprior to the Board election of May 18.Fulfordcommented that the classification project was in-adequately drawn," and the topic of discussionturned to wages, with the Union reducing its de-mands for closing the differential in pay for em-ployees in the same department.At this stage, Ful-ford,for the first time,stated that Respondent waswilling to proffer a wage proposal of three annualwage escalations in the amount of 3-cent incre-ments provided that a 3-year contract was agreedupon. Respondent also offered to undertake a studyof work classifications in the plant to determine theproper rate of pay for each.Fulford further an-nounced that Respondent's insurance plan andholiday benefits should be retained, and that thematter of the Christmas bonus should remain withinmanagement'sprerogative.On this, as in severalpast negotiating sessions, Fulford suggested that theUnion engage in a work stoppage in the event itwasdissatisfiedwithRespondent'scounter-proposals. The meeting adjourned on this note.The next session occurred on September 15, witha representative of the Federal Mediation and Con-ciliation Service in attendance.The parties reachedagreement on the grievance and arbitration clauses," Union President Warren's testimony is uncontroverted and I find that,about 2 to 3 months prior to the Board election, he had a conversation withRespondent PresidentDuganin which the latter revealed that he had in-and the Union once again reduced its wage de-mands.Another meeting took place on October 9, dur-ingwhich Stanford proposed that the wage gapbetween employees performing the same work beeliminated.Fulford remarked that Stanford waswasting his time in pursuing this issue and repeatedthat,if the Union was unhappy with Respondent'swage proposals,it could embark upon a strike.Negotiations were undertaken again on October26. At this session,Fulford advanced the suggestionthatRespondent would agree to an across-the-board wage increase of 6 cents per hour for the firstyear of a 3-year agreement,with subsequent annualincrements of 5 cents per hour for the remainderof the contract term.In addition,Fulford com-mitted the Company to a checkoff clause inany putative contract.However, Fulford con-ditioned these counterproposals upon the Union'sacquiescence in all of the terms of Respondent'sproposed labor contract other than those alreadyagreed upon.AfterFulford indicated that hewould not recede from his position that overtime bepaid after 40 rather than 8 hours,Stanford com-plained that a leadman named Robert Lee hadreceived a wage increase without prior notificationor consultation with the Union.Stanford protestedthat the Union,as the collective representative ofthe employees, was entitled to advance notice ofthe reward of these benefits so that it could ascer-tain whether they were fairly granted.Stanford alsoremarked that the employees should labor under amore munificient insurance program and promisedto transmit a plan to Respondent President Dugan.Finally, Stanford inquired whether the Companywould continue to award its unit personnel a Christ-mas bonus in addition to the proffered increase inwages, to which Fulford replied that Respondentwould not guarantee the annual payment of thebonus and that the matter would remain within thesole discretion of its officers.The meeting con-cluded with another scheduled for November 17.Meanwhile,onNovember 1,Respondenteliminated its engraving department. Prior to thatdate, an employee named Scott Evans utilizedRespondent's engraving machines to fabricate suchitems as name plates and price tags.The partiesstipulated and I find that, on November 1, Respon-dent sold its machines to Evans, which were thentransported to his home.Thereafter,Respondentceased to do engraving work in its plant andreferred its former customers to Evans for servicewithout receiving remuneration for such referrals.It is also undisputed and I find that the eliminationof the engraving department was accomplished byRespondent for legitimate,economic reasons butwithout prior notification to or consultation withthe Union.structed Plant Superintendent Kruskamp to undertake a job classificationstudy "to geteverybodyclassified " However, such a plan was never sub-mitted to the Union GLADWININDUSTRIES,INC.289Continuing the narrative, the partiesstipulatedand Ifind that, on November 8, Respondent posteda notice on its bulletin board, addressedto all em-ployees andsignedby Plant Manager Cobb, whichrecited that "This is to again remind you that nosolicitation of any kind is permitted on Companyproperty at any time. Violation of this rule will sub-ject you to disciplinary action, includingdismissal."Employees Jim Larry Warren and Buford Lee Cooktestifiedwithout contradiction and I find that nosuch notice had been posted prior to this occasion,and that employees had previously been permittedto solicit freely in the plant to vend chances on au-tomobilies, shotguns, and candy during workbreakswithout any disciplinary action being visited uponthem. Cook further testified and I find that theaforesaidno-solicitationrulewas removed byRespondent on April 29, 1968.It is uncontroverted and I also find that, onNovember 15, another work stoppage occurred atthe plant.12 Union President Warren, who had beenemployed by Respondentsince1960 until theNovember 15 walkout and who was a leadman inthe paint department, testimonially recounted theevents which led to this strike. He testified withoutdenial and I find that, a few days prior to the Boardelection on May 18, he visited the office of Duganto inform the latter that Warren had been selectedas the president of the Union.13 In the presence ofPlantManager Cobb and another supervisor,Dugan remarked that he had been employed inmany plants which were unionized and that henever believed that his interests were advanced byjoining or supporting a labor organization. Duganadded that, at one plant in which he had been em-ployed, a union had achieved exclusive representa-tive status, in consequence of which he quit his jobbecause of this circumstance. 14As a member of the Union's bargainingcommit-tee,Warren attended several negotiatingsessions,including those held on August 8 and 9, at whichthe discharge of employee Pruitt was discussed.Sometime thereafter, Warren broached this subjectwith Dugan, as well as the separation of Teddy LeeRay on August 18, and, according to Warren'stestimony, Dugan retorted that "he didn't have todiscuss anything with me; that I didn't representanybody and he didn't have to discuss anythingwith anybody." Warren further testified that, in themiddle of October, Cobb stated that "he [Cobb]wanted to talk to me and it was mostly getting on tome about what I said about going to the foremenwhen I thought someone was mistreated and saidsomething about it.... he told me it wasn't any ofmy business what went on, that I should keep mymouth out of it, and that I had been messing withthe union now and I had messed up. That I was agood worker but if I wanted to quit, that he wouldsign a statement giving me a recommendation andwould get the president of the company to sign it.... he said I had a good future there but since I hadmessed with the union I had messed it all up."15Warren also testified that, on or about November6, he entered into another discussion with Cobbconcerning the former's solicitation of employeemembershipin the Union. According to Warren,Cobb "called me into the office and wanted toknow if I was giving out union cards, and I told himyes I had, that I had given some out that morningbefore I went to work; and he asked me didn't Iknowitwas againstthe law and I told him no. So hesaid well, it was against the law and the union oughtto notify me more about what I was doing before Ijumped into something and did it. And so I askedhim if I was fired and he said he didn't know at thattime, that the company was still considering it. So Iwent back to work and worked a couple hours, andwent back up there and wanted to know if I wasfired, and he said no, that there would be a noticeput on the bulletin board about it. So the next daythere was one put on there." Warren's testimony onthis issue stands uncontradicted and I therefore findthe facts as he reported them from the stand.When questioned as to whether he had anydiscussions withWarren after Ray's separation onAugust 18 concerning that personnel action, Duganinitially acknowledged thatWarren "could have"mentionedthe subject but added, "I don't re-member whether he did or not." Dugan thenstoutly proclaimed that he did not tell Warren thatwhat the company did was none of the Union'sbusiness, and did not state to Warren that Respon-dent was under no obligation to notify the Unionabout anything. I credit Warren's testimony con-" This strike constituted either the second or third work stoppage sincethe Union's certification In this connection,Iwould note that Respondentdoes not maintain that these stoppages were statutorily unprotected by vir-tue of their frequency, and I find that they amounted to concerted, pro-tected activities within the meaningof the Act" During his examination,Dugan claimed that he first became awarethatWarren had assumed the presidency of the Union when he received aletter from Attorney Stanford dated July 27, in which the latter advisedthat Respondent should deal with Warren in that capacity Dugan thenstated that he could not recall whether he had previously been told by War-ren of his status as leader of the Union However, Dugan thenacknowledged that he had discussed labor relations matters with Warrenand took immediate action on them, although he could not be certainwhether this was before or after receipt of the above-mentionedmissile" Warren alsotestified and I find that, approximately 2 months prior totheUnion'scertification,he approached Duganand Cobb toinquirewhether Respondent would meet with members of an employee committeewhich had been in existence for about a year Dugan declined to do so andexpressed surprise thatWarren woulddesire union representation Duganthen outlined the existing benefits which the employees enjoyed and ob-served that employee relations would be more formally conducted in theevent of unionization of the plantisRoy Lee Robertson testifiedcredibly andI find that,on November 10,he was summonedto Cobb's office to discuss certain work being performedin the fabrication department During their conversation,Cobb noted thatemployee Robert Busbee,who was soon to be promoted to a supervisoryposition, and Robertson were fulfilling their work tasks well and appearedto be foremen material At this juncture, Warren passedby Cobb's officewindow and the latter commented,"You see Jim Warren)He might as wellforget about making anything out of himselfaroundGladwin " 290DECISIONSOF NATIONALLABOR RELATIONS BOARDcerning his version of this conversation with Dugan,not only because it was given in a sincere andforthright manner,but also because I deem Dugan'stestimonial utterances in this regard implausible.For, ifDugan could not remember whether he haddiscussed Ray's dischargewithWarren,itwouldseem unlikely that he would remember that he hadnotmentioned his disregard for dealingwith theUnion respecting this action.Iam fortified in thisconclusion by the findings,heretofore made, thatRespondent unilaterally eliminated its engravingdepartment without notifying or consulting Warrenor other officialsof the Union.Cobbadmitted to a conversation with Warren ona date which he fixed asNovember6, during whichWarren complained that an employee named CecilAnthonyhad lost his job with Respondent and War-ren sought more information regarding the separa-tion.Cobbalso admitted that he told Warren that"I didn't feel like that was any of his business andthe sooner he learned to tend to his own businessand stay in his own department and stop runningaround the shop during working hours the betteroff he would be," a remarkable statement in viewofWarren'sacknowledged status as president ofthe collective-bargaining agent which representedthe interestsof Anthonyas well as other employeesin the unit.Initially,Cobbsteadfastly denied that hediscussed the Union with Warren on this occasioninNovember and denied that he told Warren onthis or any other date that the latter had "messedup" with the Union.Cobbthen concededthatWar-ren initiated conversations pertaining to the Union"more than once," and specifically remembered acolloquy in October.Warren cameto Cobb's officeand inquired why Robert Busbee had beenpromoted to an assistant foremanship while Warrenhad not, with Warren asking Cobb, "I would justlike to know where I went wrong." Cobb proceededto advise Warren on a personal basis.Warren per-sisted in interjecting that his failure to gain apromotion was "because I have been fooling withthe Union,isn't it,"and, accordingto Cobb, thelatterwas equally persistent in reassuring Warrenthat his role in the Union played no part in thematter.However,Cobb thereuponextended therevealing advice to Warren that"As soon as youlearn tokeep yournose out of everybody else'sbusiness and stay in your shop and tend to what isgoing on back there the better off you will be, andsomeday youwillmake somebody a good super-visor." Cobb added, "I told him that he was a veryintelligentboy and hehad done a good job and hecould makesomebodya good supervisor, but hehad to learn a lesson."Neither the demeanor ofCobbnor thequality ofhis testimony impressed mewith their candor.Itherefore creditWarren'stestimony and find that,inmid-October,Cobb toldWarren that the mistreatmentof employees byRespondent"wasn't any of my business," "that Ishould keep my mouth out of it,"and that "I hadbeen messing with the union now and I had messedup.,,At 10 a.m. on November15,Warren,as unionpresident,called a meeting of all unit employees inRespondent'swarehouse,inwhich Plant Superin-tendent Cobb'sofficewas located.According toWarren's uncontroverted testimonywhichI accept,the assembly was summoned because of dissatisfac-tion with the progress of negotiations,the excessiveamount of overtime,current rumorsof a layoff, thefailure ofRespondentto notifyand consult theUnion concerning such items as the elimination ofthe upstairs shipping and engraving departments,the unilateral award of wage increases to em-ployees,and the Union's failure to obtain a con-tract.Following a discussion of these grievances,Warren polled the employees to determinewhetherthey wished concertedly to quit workin protest oftheir complaints.Of the approximately 37 to 40employees in the unit,about 34 ofthem decided toclockout and cease work.As the strikers readied themselves to leave theplant,Cobbappeared on the scene and, accordingtoWarren'stestimony,announced"therewereplenty of jobs for everybodyand if we wanted to goback to work togo ahead,and if we didn'twant togo to work,to hit the clock and we were fired, andto line up next to the wall outside the building."Warren leftthe plant to proceed to his automobilein the parking lot and was joined by RespondentPresident Dugan who proclaimed that "this was thelastwork stop that we were going to have, thateverybodythat left was fired and he wasn'thavingany more of it."Warren'stestimony concerningDugan's andCobb's statements to the strikers when they walkedout onNovember15was corroboratedby otherwitnesses,some of whom struck and others ofwhom remained at work that day. Thus, RosieSmith testified that Warren scheduled the meetingin the warehouse at which an affirmative vote wastaken to cease work in protest of the Company'srefusal to fulfill its earlier promises regarding wageincreases.At the conclusionof themeeting, Cobbinformed the assembled employees that they should"wait just a minute,and the ones that wanted to goback to work could go back to work and the otherscouldgo and hit the clock."When Smithproceeded to enter her car on the parking lot,Dugan demanded that she "Leave the premises im-mediately."JamesT. Cookaverred that,after theNovember 15 meeting ended,Cobbapproachedand stated,"Iwould like to telleverybodysomething....there is plenty ofwork here foreverybodyto do,and everybodythat wants to goback to work,to go back to work,and those thatdon't, hit the clock;you are fired,and line up out-side the office."Roy Lee Robertson recounted thatCobbinformed the employeesthat "Thereis plentyof work to do and if you wantyour jobs, go back towork,and if you don't,go hitthe clock; that you GLADWIN INDUSTRIES, INC.are fired." David Ray Cash attributed to Cobb theremark that "There is plenty of work in the plantfor everyone; the ones that want to go to work, togo to work, and the ones that don't are fired and topunch out and line up in front of the office." RogerLee Kelley, who did not initially join the strike onNovember 15, testified that, when he returned tohis workstationfollowing themeeting,RespondentPresident Dugan delivered a speech to the nonstrik-ing employees in which he remarked that he "ap-preciated us all staying; all staying in there and thatthis was the third walkout and he said he was notgoingto put up with it no more, and said that allthe employees that had left were fired and theywasn'tcoming back; and he said they had hired abunch of colored people, which they didn't have tohire, and he was hired to run the company in thebest interests of it, and that was what he was goingto do." Johnny A. V. Fritz, who did not join thestrikeuntilNovember 18, recounted that, when theemployees walked out on November 15, Dugan an-nounced that "the ones that walked out, you know,like today they were fired and wasn't coming back"and that "when we starteda unionhe was not goingto be pushed into anything...."On November 18, the Union commenced topicket Respondent's plant. The parties stipulatedand I find that, in furtherance of its picketing, thestrikers shouldered signs which bore the legends"On Strike Because of Unfair La'-)or Practices byGladwinIndustries,Inc.," and "On StrikeBecauseof Refusalto Bargainin Good Faith by Gladwin In-dustries,Inc."16The version of Dugan and Cobb surrounding theeventswhich transpired on November 15 wasrecorded as follows. Dugan testified that, prior tothe strike on November 15, he instructed Cobbthat, if the employees precipitated another workstoppage,Cobb should replace them, but that"There wereno instructions given inconnectionwith firing them at anytime."According to Cobb,"We were told that we could not fire anybody forunion activities;we were told that we could replacethem provided they walked out and did not returnto their jobs, but we could not fire anybody thathad anything to do with the Union activities."Dugan statedthat he first learned of the walkoutfrom Cobb on the morning of November 15, andthe only striker to whom he spoke on this date wasWarren.MeetingWarrenin theparking lot, Dugancould only recallaskingwhether the strike hadbeen authorized by the Union.Dugancould not re-member whether he told Warren that he wouldnot endure another strike at the plant, but didremember that he made no statement that the1°At thehearing, it was agreed by and between the partiesthat, onNovember15, the following employees engaged in the work stoppageJenevelyn Avirett,JennieL Calhoun, David Cash, Buford Cook, James TCook, Bradford Croy, Eloise Goodman,Charles Loggins,Frances McLen-don, Roscoe W. Mooney, JohnPhillips,Herschell H Pruitt,William EPruitt,AudreyRidings, Eric Ridings,Roy LeeRobertson, Dan E Rogers,291strikers "would be fired or were fired."Duganfurther testified that, following the walkout, hereturned to the plant and addressed the nonstrikers.Inhisspeech, he thanked the employees forremainingon the job and reminded them thatRespondent was an "equal opportunity employer"and that it fully intended to protect the rights of theNegro employees who remained at work. Initially,Dugan could not recall anything else which hemight have said in his address. On prompting bycounsel, he then remembered that he informed theassemblagethat the strikers "would be replaced"but denied that he remarked that they weredischarged.Cobb related that he noticed from the window ofhis office in the warehouse that the employees hadgathered around Warren, in consequence of whichCobb approached Warren to inquire whether theemployees' actions constituted a strike and whetherthe cessation of work was authorized.Warrenreplied that it was unauthorized and requested per-mission touse Cobb's telephone. After placing thecall,Warren returned to the assembled employeesat which point Cobb exclaimed that "There is plen-ty of work for everybody and all those of you thatwant to go back to work, go back to your jobs, andthe ones that have quit your jobs, punch out andleave the premises." Cobb insisted that he did notutter the words "fired or being fired," and thatDugan did not utilize them when he spoke to War-ren on the parking lot. Furthermore, Cobb statedthat Dugan did not tell Warren that this was the laststoppage that he would tolerate. Following the wal-kout, and according to Cobb's further testimony, heand Dugan returned to the plant where the latterexpressed his appreciation to the nonstrikers forremaining on the job, and Dugan made "a state-ment that all the people who went out on strike thatdid not return would be replaced as soon as wecould because we had plenty of work there to do,and we had to get it out." Finally, Cobb testifiedthat Dugan did not inform the nonstrikers that hewould refuse to stand for any future strikes, andthat Dugan did not state that the strikers had beendischarged.Ruby Hartline, who was promoted to assistantforelady on November 15, testified that, during abreak period on the morning of that day, Wat renassembled the employees in the warehouse and astrike vote was taken. Shortly thereafter, Cobb ap-peared and "told us there was plenty of work therefor people that wanted to go back to work and forthem to go back to their jobs, and for the ones thatdidn't want to go back, to punch the clock and geton out of the building." Hartline denied in herBettye Mae Scott,Rosie Smith,Jerry A Stephens, Elmer Stowe, R LStowe,Jim Warren,CharlesWilloughby,and Dorothy Wilson It wasfurther stipulated and I find that the following employees joined the strikeon November 18, Willie Anthony,Johnny A V Fritz,David J Gardner,David Holcombe,Aaron Johnson,Roger Kelley,Robert Lee, andAdolphus Lester, Jr.427-258 O-LT - 74 - 20 292DECISIONSOF NATIONALLABOR RELATIONS BOARDtestimony that Cobb informed the employees thatthey would be fired if they walked out. On furtherexamination,Hartline recalled that Cobb instructedthose who refused to return to work "to clear thebuilding."I credit Warren's testimony,as well asthat of thecorroborativewitnesses,andfindthat,onNovember 15, Dugan informed Warren and hiscohorts that Respondent would not tolerate a con-certed walkout and that all employees who quitwork to engage in the strike were discharged fordoing so. I do not credit the denials of Dugan,Cobb,and Hartlinethat neither Dugan nor Cobbtold the strikers that they were "fired."Hartline,who was a belligerent and evasivewitness,acknowledged that Cobb told the strikers to"punch the clock and get on out of the building,"and to "clear the building." Cobb revealed that heinformed "the ones that have quit your jobs, punchout and leave the premises." These utteranceshardly portray an admonition that the strikerswould be "replaced."In sum,I find that Respon-dent discharged its employees for quitting work onNovember 15.There is no demonstrated dispute and I find thatRespondent doesnot maintaina program of grant-ing wage increasesto its employees on a periodic orautomatic basis.It is alsouncontroverted and I findthat,betweenNovember 15 and July 1, 1968,Respondent awarded approximately 43 wage in-creases to approximately 31 employees in the cer-tified unit;" that theseincreaseswere afforded dur-ing timeswhen the Union and the Respondent werebargainingover the subject of wage escalations;and, that the Union was neither notified nor con-sultedconcerningtheir grant and was deprived ofthe opportunity to bargain over them.Returningtothenegotiationsbetween theparties, the next bargaining meeting was held onNovember 17. At thissession,Fulford announcedthat the Respondent had decided to discontinuepaying the Christmas bonus and that this benefithenceforth would be converted into an across-the-board wage increase. Fulford observed that theemployees were on strike, to which Union Inter-nationalRepresentative Earle Moye commentedthat he had encouraged the work stoppage andthat the withdrawal of the year end bonus con-stituted a threat to the employees and was im-proper. The participants turned to a discussion ofthe contract term, with the Union indicating thatitwas amenable to a 2-year rather than a 1-yearagreement. At this point, Fulford remarked thatsome of the strikers had been replaced. AttorneyStanford responded that, according to his informa-tion, the strikers had been discharged rather thanreplaced and advised that, while the Company hadthe right to permanent replacement, it could not"Fifteen of these increases were occasioned by operation of the FederalWage Hour Law which raised the minimum hourly rate in covered indus-tries to $1.60, effective February 1, 1968lawfully terminate the employees who had walkedout. Stanford inquired as to the names of the re-placed strikers, and Fulford mentioned AaronJohnson, Jim Warren, and Jerry Stephens, althoughthe names of the replacements were not provided.The session ended with Fulford withdrawing hiscounterproposal for a 2-year contract term andstating that the above-mentioned employees wouldnot be returned to work.Another meeting was conducted on December18.Attention was immediately turned to Respon-dent's previous wage offer and Fulford announcedthat Respondent was withdrawing its offer, that ithad no pay proposal to advance at the time, andthat "everything was up for grabs." Stanford in-dicated that the Union's demands on this issueremained the same, but stated that his client wasagreeable to enter into a 2-year contract, whereu-pon, Fulford reversed himself and reinstated theRespondent's previous wage offer of a 6-cent-per-hour and a 5-cent hourly increase based on a 2-yearagreement. Stanford then told Fulford that, if acontract was agreed upon, the Union would insistthat all strikers be returned to their jobs, to whichFulford replied that there were no vacancies at theplant for any of the strikers. The conclave was ad-journed by the Federal mediator in attendance,subject to call.The parties met again on February 5, 1968. Stan-ford reviewed the areas of agreement with the com-pany representatives. Fulford noted that he was un-willing to recede from his position on vacations;namely, that Respondent would not afford 3 weeksafter 12 years of service. Regarding job classifica-tions, Stanford reviewed the prior history on thisproposal and reminded Fulford that a job study hadbeen made by Respondent. Fulford rejoined thatRespondent was about to fabricate a new line ofproducts and therefore a drastic change in job du-ties would occur. As the discussion continued, Ful-ford mentioned that Respondent had not changedits stance on holidays, remarked that he did notknow whether or not Respondent had awarded aChristmas bonus in 1967 or would award one in1968, and drew attention to the fact that some em-ployees had recieved pay increases on February 1,1968, as the result of the amended Federal Wagehour Law. Stanford again broached the subject ofreturning all strikers to work and Fulford onceagain answered that there were no openings in theplant at the time. The meeting then concluded.The next session took place on April 5, 1968.Present for the Respondent, in addition to AttorneyFulford, was Bradford Nicholson, who had replacedDugan as corporate president on March 1, 1968.The first order of business concerned the return ofthe strikers.At the outset, Fulford repeated thatthere were no vacancies in the plant at that time, GLADWIN INDUSTRIES, INC.293but that the Company would be willing to create apreferential hiring list and rehire the strikers as jobsbecame available, provided the strikers possessedthe needed skills. Stanford reiterated the Union'sposition that all striking employees were entitled totheir former positions, whereupon Fulford statedthatRespondent might have three or four jobopenings for the strikers with the requisite skillsalthough he did not know what those duties wouldentail. Stanford expressed surprise that the Respon-dent, which all along had professed that it had noestablished job classifications,would desire toselect strikers for reemployment based upon theirwork skills, and Stanford received a negative replyto his inquiry as to whether Respondent maintainedjob classifications.Fulford then volunteered toreemploy the first six employees who appeared on aseniority list which Respondent had provided to theUnion on May 31. These included Buford Cook,Clyde Mathis, Robert Busbee, Alfred Davis, RobertLewis Lee, and Robert Taylor. Stanford protestedthis selection, pointing out that neither Davis norBusbee had gone on strike and, in fact, the latterwas no longer in the unit because he had beenpromoted to a supervisory position before the workstoppage. Moreover, Taylor was no longer with theCompany and had not joined the strike. When thiswas brought to his attention, Fulfordannouncedthat the Respondent could utilize the services ofBuford Cook, Robert Louis Lee, Roy Lee Robert-son, Audrey Toy Ridings, Eric Ridings, and AaronJohnson. Stanford interjected that the Union wasattempting to compromise the unfair labor practicecharges which it had filed against the Respondent,and had been advised that the strikers were unfairlabor practicestrikerswho were entitled to rein-statement as a group,upon their request, but addedthat he had no opposition to the return of in-dividual strikers if they so desired. However, Stan-ford remonstrated that many of the six employeesnamed by Fulford had lesser seniority than JimWarren or David Holcombe. Fulford retorted thatRespondent did not need Warren's services becausehis position had been filled, and the same went forHolcombe. Stanford countered that it appearedthat Respondent's reluctance to reinstateWarrenwas due to the latter's prominence in the Union.The meeting concluded with Fulford's offer to rein-state11 strikers if Respondent was permitted tochoose them.On April 23, 1968, Stanford dispatched a tele-gram toFulford and Respondent which recited thatthe Union "has called off the strike against GladwinIndustriesand the Union does hereby make an un-conditional offer to return to work on behalf of allstrikers.Please adviseimmediately when strikerscan report to work." By return telegram datedApril 24, 1968, Nicholson responded that "the fol-lowing strikers should report to work on Mondaymorning,April 29, at 7:30 a.m.: Buford Cook,ClydeMathis, Robert Lee, Roy Lee Robertson,Roger Lee Kelley, Audrey Ridings, Charles Wil-loughby, Erick Ridings [sic], Aaron Johnson, ElmerStowe, R. L. Stowe, Mary Frances McClendon[sic], and Dan Rogers. Other strikers will be reem-ployed as vacancies occur. 18On May 2, 1968, Stanford mailed a letter to Ful-ford in which he requested that the Union befurnished with the names of all employees then em-ployed in the certifiedunit,together with theirdates of hire, job classifications, and hourly rates ofpay. Stanford added that, if the Respondent stillpersisted in its contention that it didnot maintainjob classifications, he desired information on theprimary duty of each employee. Finally, Stanfordalso requested that he be furnished with informa-tion concerning any merit or across-the-board in-creases granted to employees, along with the dates18Following the termination of the strike,Respondent mailed to certainstriking employees a form letter which read"This is to advise you thatthere is work available for you in this plant.We are hodling a job open foryou until," with varying reporting dates inserted depending on the datesof the letterThe parties stipulated that the following employees who participated inthe November 15 strike returned to work on the following datesBuford Cook4/29/68Roger Lee Kelley4/29/68Mary Frances McLendon4/29/68Audrey Ridings4/29/68Eric Ridings4/29/68Roy Lee Robertson4/29/68R L Stowe4/29/68Dan Rogers5/6/68Robert Lee5/6/68Johnny A V Fritz5/9/68Roscoe W Mooney7/8/68JerryA Stephens7/9/68Herschell H Pruitt7/9/68Dorothy L Wilson7/9/68Eloise Goodman7/9/68David Cash7/9/68Rosie Smith7/9/68on June 27,1968, offering him reinstatement which he received on June29, 1968,and thatCook failedto respond to theoffer Cooktestified and Ifind that he declined to accept the offer because "I elected to go back as agroup If they would take everybody back Iwouldgo back Iftheydidn't Iwouldn't " BradfordCroywas orally offered reinstatement on June 19,1968, which he declined because he had obtained a better paying job el-sewhere Charles W Loggins was offereda job by letter dated June 25,1968, but did not respond to the letteror the offerElmer Stowe was tele-graphicallyprofferedreinstatementon April 24, 1968, butrefused itbecause of family matters whichpreventedhim from returning to workCharlesWilloughbywas also telegraphically offered reemployment onApril 24, 1968,but failed to respondWilliam EPruitt received a letterfrom Respondentdated July1, 1968, stating that a jobwould be held openfor him until July 3,1968 So far as this record stands,there is nothing toindicate whether or not he responded to the letter Respondent also maileda letter to Jim Warren on June 11, 1968, holdinga job open forhim untilJune 18, 1968 Here, again,the record is silent as to whetherhe receivedthe document or respondedto it Theparties further stipulated that, if JohnPhillips had been called as a witness,he would testifythat he would nothave accepted the work offered him on some undiscloseddate solelybecause, like JamesT Cook,he desired to returnto work "as a group "Finally the parties stipulated that Respondent did not mail letters of rein-statement to the following strikersWillieAnthony, Jenevelyn Avirett, Jen-nie L Calhoun,David J Gardner, Adolphus Lester,Jr , and Bettye MaeScottItwas further agreed that JamesT Cook wassent a letter by Respondent 294DECISIONSOF NATIONALLABOR RELATIONS BOARDand amounts of such increases. By letter of May 17,1968, Nicholson provided Stanford with the namesof the unit employees, the dates of their hire, theirhourly rates, and the wage increases which hadpreviously been granted. However, no job classifi-cations or primary duties of the employees werefurnished.The negotiators resumed bargaining on May 17,1968. When the meeting opened, Stanford inquiredwhether Respondent had collated the informationwhich the Union requested in its letter of May 2,1968. Thereupon, Fulford presented Respondent'sletter of May 17, 1968, to Stanford. Stanford re-mindedRespondent'srepresentatives that theUnion had called off the strike and had made anunconditional offer on behalf of all strikers to aban-don the work stoppage and return to their jobs.Stanford remarked that,in its telegramof April 24,1968, Respondent had acquiesced in the reinstate-mentof 13 strikers and that, as two of them had notreported to work, there remained two vacancies tobe filled. Fulford replied that the Company did notneed any additional employees. Stanford observedthat, after reading the May 17, 1968, letter, it ap-peared to him that Respondent had awarded anumber of wage increases on a merit basis and thatthiswas done without notifying or consulting theUnion, or giving the Union an opportunity to bar-gainover their grant. Stanford also brought up thesubject of job classifications, and Nicholson statedthat he had been out of town and would attempt tocompile information concerning the primary dutiesof the employees, a task which would consumeabout 3 weeks. Stanford inquired whether therewas any change in Respondent's group insuranceproposal and Fulford replied in the negative, notingthat management had not had ample time to studythe Union's proposals regarding group hospitaliza-tion and a life insurance program. Stanford askedwhether Respondent's economic counterproposalsremained viable, and Fulford responded that he hadremoved these items from the bargaining table.Stanford protested this action and informed Fulfordthat, although a complete labor contract had notyet been consummated, the Union deemed Respon-dent bound by the clauses upon whichagreementhad already been reached. The matter of wage dif-ferentialsarose, and Stanford agreed to permitRespondent to correct certain inequities in currentwage rates. The session then terminated.The next and final bargaining dialogue occurredon May 27, 1968. When the meeting opened, Stan-ford asked Nicholson whether the latter had theprimary duty classifications of the employees inhand and, upon receiving a negative reply, herequested that they be furnished as soon as possi-ble.At this juncture, I find that Fulford stated forthe first time that "The Union does not now19Attorney Stout filed a petition in Case 10-RM-495 with the RegionalDirector which was docketed on June 7, 1968 On June 17, 1968, theDirector dismissed the petition,pursuant to standard, legal procedures inrepresent the majority of the people and we arerefusing any longer to meet with the Union." Stan-ford inquired whether Respondent's failure to pro-vide the additional information concerning primaryduties had any bearing on Fulford's refusal to dealany further with the Union. The latter replied thatit had not and that he had simply forgotten to obtainthe information. Stanford asked when Respondentfirst learned of the Union's lack of exclusive rep-resentative status. Fulford stated, "Well, it mayhave been that we decided that when we walkedinto the room just a moment ago." Sanford ex-pressed surprise over the fact that Fulford hadfailed to express any doubt as to the Union's lackof majority during the earlier bargaining meetingswhen the strikers were still engaged in the workstoppage and had not yet returned to work. Fulfordrepeated, "We have a good faith doubt that theUnion represents a majority."When Stanfordagain pressed Fulford as to the basis for Respond-ent's doubt, Fulford truned to Nicholson and said,"Let's go." Despite the intervention of the Federalmediator in attendance, negotiations were brokenoff, never to resume again.In his testimony, Respondent President BradfordNicholson related that he had held a long con-ference with Attorney Fulford just prior to the May27, 1968, bargainingsessionat which they reviewedthe matters which had been discussed at the May17, 1968, meeting. In the course of their conversa-tion, Nicholson suddenly mused, "You know what;it occurred to me when I was signing the payroll on[May] 25th, that the Union doesn't even have amajority in the plant, and I can't see what thedickens we are going into negotiationsfor." Fulfordimmediately replied that "There is only one thingwe can do and that is to talk to Dale Stout[Respondent's trial counsel in this proceeding] tosee what our position is." Fulford telephoned At-torney Stout, related the situation to him, and sol-icited his advice. Stout instructed Fulford to verifythe actual date of the Union's certification by theBoard. Fulford did so and apprised Stout that thecertification stemmed from May 26. Upon receiv-ing this intelligence, Stout remarked that "there isgood reason to believe you may have the majorityin the plant," and assuredFulford that he would filea decertification petition with the Board's RegionalOffice in New Orleans.19 Nicholson corroboratedStanford's testimony that, when the latter askedFulford when he first became possessed of anydoubt respecting the Union's majority, Fulfordreplied "when we walked in through the door." Onfurther examination, Nicholson averred that he haddecided that the Union lacked a majority when hecommenced counting numbers on the payroll ofMay 25, 1968, although he conceded that there hadsuch cases, due to the pendency of chargesfiled bythe Union under Sec8(a)(5) of the Act GLADWININDUSTRIES, INC.been no radical change in the work complementbetween the May 17 and 27, 1968, sessions, and,indeed, he admitted that he had not hired any em-ployees between those dates. Moreover, Respon-dent failed to grace this record with any probativeevidence which would establish that any permanentreplacements had been hired during the course oftheNovember 15 strike which would have dis-sipated the Union's majority strength.C. Conclusions1.Interference, restraint, and coercionIhave heretofore found that, at a meeting in theoffices of the Atlanta Urban League on August 15,Respondent President Dugan warned employeesRosie P. Smith and Eloise Goodman that Respon-dent would not tolerate another work stoppage atits plantand that any employee who participated ina future cessation of work would be discharged. AsIhave found that the strikes in which the em-ployees engaged were protected activities withinthe purview of the Act, and as Respondent does notcontend contrariwise, I conclude that Dugan'sstatements interfered with, restrained, and coercedRespondent's employees in the exercise of rightsguaranteed under Section7 of the Act, and therebyviolated Section 8(a)(1) of the statute.20 I also con-clude that Respondent violated this section whenDugan and Cobb made similar utterances to em-ployees Warren, Fritz, Cash, Robertson, and Kelleyon November 15.Ihave found that, on November 6, Plant Superin-tendentCobbsummonedemployee Jim Warren tohis office and interrogated the latter as to whetherhe had solicited signatures for union authorizationcards in the plant, and Warren confessed that hehad done so during nonworking hours. Cobb re-marked that this activity was illegal and that theRespondent was "considering"thematter of hisdischarge for doing so. It is undisputed, and I havealsofound that, on November 8, Respondentposted a notice on the plant bulletin board whichrecited that "no solicitation of any kind is per-mitted on Company property at any time" and that"Violation of this rule will subject you todisciplina-ry action, including dismissal." InGale Products,Div.ofOutboardMarineCorp.'21theBoard'declared that a rule which prohibits union solicita-tion during nonworking time in either work or non-work areas is presumptively invalid absent specialcircumstances which would rebut this presumption,such as interference with production or the crea-tionof disciplinary problems. By its breadth,Respondent's no solicitation rule incurred upon theright of employees to enlist the collective support$0Custom Chair MfgCo , 170 NLRB 454142 NLRB 1246 And seeMidu est Timer Service, Inc ,163 NLRB 81022While it is true, as Respondent urges andIhave found, that the no-sol-icitation rule wasremoved from the plant bulletin board on April 29, 1968,295of their fellow employees during nonworking timein both work and nonworkareas.As no special cir-cumstances were advanced by Respondent to sup-port the all-encompassing nature of the plant rule, Iconclude that, by its promulgation, maintenance,and enforcement, Respondent thereby infringedupon employees' rights in violation of Section8(a)(1) of the Act.22Ifurther conclude that, in the context of thiscase,Respondent exceeded the bounds of legiti-mate inquiry when Cobb questioned Warren con-cerning the latter's distribution of union cards atthe plant. In my opinion, such interrogation, whenviewed against the backdrop of Cobb's commentsthatWarren "had a good future [at the plant] butsince [Warren] had messed with the union [War-ren] had messed it all up," tended to inhibit War-ren's exercise of his legal prerogative to assist andsupport a labor organization of his choice as pro-vided in Section 7, without fear of retaliation by hisemployer. Accordingly, by the foregoing conduct, Iconclude that Respondent also offended the provi-sions of Section 8(a)(I ).2.The alleged discrimination against Teddy LeeRayThe complaintallegesthatRespondent byeliminatingthe upstairs shipping department onAugust 18 in which Teddy Lee Ray worked therebyoccasioned the discharge of Ray in violation of Sec-tion 8(a)(3) of the Act for the reason that he hadjoined and actively espoused the Union's cause inthe plant. I have previously found that this opera-tion was discarded by Respondent because it wasnot economically feasible to continue it, and thatRay's activities on behalf of the Union played nopersuasive role in his loss of employment. I there-fore conclude that Ray's separation was not viola-tive of Section 8(a)(3).The General Counselalso arguesthat,assumingarguendothat Respondent's decision to close thedepartment was economically motivated, this deci-sion as well as its implementation was violative ofSection 8(a)(5) inasmuch as Respondent took thisaction without notifying the Union or affording itan opportunity to bargain over the closure, and thatRay's loss of employment constituted an indepen-dent violation of Section 8(a)(1) because he wasdeprived of his guaranteed statutory right to bar-gaincollectively through his labor organizationconcerning the retention of his employment. I haveheretofore found that Ray was represented byUnion Vice President Busbee during the former'sterminal interview with Kruskamp and that theparties fully discussed the elimination of the depart-Icannot share in Respondent's entreaty that the issue is now mooted andthat no affirmative order against such posting should run against it Absentsuch an order, Respondent conceivably would be free to once again in-dulge in such unlawful conduct 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDment and the relocation of Ray to other areas in theplant.Indeed,Kruskamp stayed this personnel ac-tion for days to provide Ray and the Union with anopportunity to consider the matter.Ihave alsofound that at no time thereafter did the Union'snegotiators insist on bargaining over Ray's termina-tion or the abandonment of the upstairs shippingdepartment,and the issue was not again raised untilthe filing of charges against Respondent some 5months later. Accordingly, I am persuaded andconclude that,in this instance,Respondent satisfieditsbargaining obligation vis-a-vis the Union andRay and that it did not violate either Section8(a)(5) or (1) of the Act. I shall therefore recom-mend dismissal of this aspect of the amended com-plaint.233.The refusals to bargainIhave previously found that, on November 1,Respondent disposed of its engraving machines bysale to employee Scott Evans who thereafter leftRespondent's employ and operated the machinesfor his own profit in his home. I have further foundthat the consequent elimination of the engravingdepartment,nondiscriminatorily impelled,was ac-complished by Respondent without prior notifica-tion to, or bargaining with, the Union.Town &CountryManufacturing Company, Inc.,24and re-lated cases25 teach that, even absent discriminatory,motivation, it is nevertheless a violation of Section8(a)(5) of the statute for an employer, in disregardof the incumbent bargaining agent,to obliterateplantdepartmentswithout affording the laboroganization a chance to sit down with the employerand discuss the move in the hope that an alternativemay be found. As the Board observed inTown &Country,... the duty to bargain about a decision to sub-contract work does not impose an undue orunfair burden upon the employer involved.This obligation to bargain in nowise restrainsan employer from formulating or effectuatingan economic decision to terminate a phase ofhis businessoperations.Nor does it obligatehim to yield to a union's demand that a sub-contract not be let, or that it be let on terms in-consistent with management's business judge-ment. Experience has shown, however, thatcandid discussion of mutual problems by laborand managementfrequentlyresults in theirresolutionwith attendant benefits to bothsides.Business operationsmay profitably con-tinue andjobs may be preserved. Such priordiscussion with a duly designated bargainingrepresentative is all that the Act contemplates.But it commands no less. [ 136 NLRB at 1027. ]Accordingly, I conclude that Respondent's closureof its engraving department, undertaken uni-SeeDixieOhioExpress Company,167 NLRB 573136 NLRB 1022,enfd316 F 2d 846 (C A 5)laterally and without prior consulation or bargain-ingwith the Union, fell within the proscriptiveambit of Section8(a)(5) of the Act.As heretofore chronicled, I have found thatRespondent did not maintain any programor policywhereby it granted periodic or automatic wage in-creases to its work complement.Ihave furtherfound that,followingNovember 15, Respondentawarded wage increments to several unit employeesduring times when the Union and Respondent wereengaged in bargaining over this subject,and thatthe award was made without either notifying orconsulting the Union. It is now hornbook law thatwages constitute a mandatory subject of collectivebargainingand that theirunilateral grant,withoutan impasse having been reached regarding this itemand without bargaining with the exclusive represen-tative over them,is offensive to the general statuto-ry scheme and to Section 8(a)(5) in particular.26 Inshort, I conclude that Respondent failed to fulfill itsbargaining obligation imposed by the latter sectionof the Act whenitunilaterallyprofferedpay raisesto the unit employees, and thus violated Section8(a)(5).It has been previously found that, at the negotiat-ing sessionon August 9, the Union requested thatRespondent furnish job classifications for the unitemployees so that the former could intelligentlydiscuss the subject of removing wage differentials inthe various departments. Respondent declined todo so, but agreed to negotiate on the matter after acontract had been reached. On September 8, theUnion again broached the topic, reminding Respon-dent that it had undertaken the task of perfecting ajob classification system months before the electionof May 18, but Respondent pleaded that the chorehad been inadequately performed. On February 5,1968, the Union once more sought a list of Respon-dent's job classifications after repeating that such astudy had already been made by the company.Respondent rejoined that it was embarking upon anew line of production, that there would be adrastic change in job duties, and that such a list wasunavailable.During a session on April 5, 1968,Respondent took the- position that only thosestrikers would be reinstated who possessed certainneeded skills although it continued to maintain thatitdid not classify jobs. By letter of May 2, 1968, theUnion demanded that Respondent furnish thenames of all employees in the unit, together withtheir dates of hire, job classifications, and hourlyrates of pay, adding that, if Respondent continuedto claim that no such classifications were pro-grammed, the Union would be satisfied with infor-mation concerning the primary duty of each em-ployee. On May 17, 1968, Respondent mailed mostof the desired information to the Union but againrefused to submit job classifications or primary du-ties for the employees. At a bargaining session on25FibreboardPaperProductsCorp v N L R B379 U S 203T'N L R BvKatz,d/b/a Williamsburg SteelProducts Co,369 U S 736 GLADWININDUSTRIES, INC.that date, Respondent again promised to providethe Union with the primary duties of its personnel,but claimed that this undertaking would consumethe better part of 3 weeks. So far as appears, therequested information has never been turned overto the Union.As indicated above, the Union consistently sol-icited the job classifications or primary duties ofunit employees so that it could meaningfully bar-gain regarding wage inequities and other matterspertaining to terms and conditions of employment.Data of this nature was relevant to the bargainingprocess, and Respondent does not challenge itsrelevancy. Nor does Respondent contend that thisinformation was unavailable to it, burdensome tocollate, or within the easy reach of the Union's ownendeavors of procurement. Accordingly, I concludethat Respondent's obdurate refusal to come forthwith the requested data ran afoul of Section8(a)(5) of the Act.27In his complaint, the General Counsel asserts thatRespondent unlawfully refused to bargain with theUnion on July 12 and throughout the course ofnegotiations.Itishisapparent contention thatRespondent's total conduct, from the inception ofnegotiations on that date until they were broken offon May 27, 1968, does not unveil the portrait of acompany bent upon fulfilling its statutory obligationto bargain with the Union in good faith. Alterna-tively, the General Counsel presses the contentionthat Respondent's lack of bona fides was patentlydemonstrated on May 27, 1968, when it abruptlydeparted the bargaining table without sufficientcause, and that a violation of Section 8(a)(5)should stem from that date.While it is true, as I have heretofore found, thatthe company displayed a willful disregard for itsbargaining obligation under the Act by unilaterallyabolishing its engraving department and grantingwage increases without consulting the Union, andby refusing to furnish it with job classifications forunit employees, I am not persuaded that these actscast a pall upon Respondent'sbona fidesin the con-duct of its bargaining relations with the Union dur-ing the July 12 to May 17, 1968, period. FollowingtheUnion's certification onMay 26, Respondentmet with that labor organization on each occasionwhen negotiations were requested and 15 sessionswere held. During the early meetings, consensuswas reached on a preamble and recognition clause,the language of a holiday provision, a clause per-taining to the applicability of Federal and statelaws, the prohibition of unit work by supervisors,and a no-strike and no-lockout provision. At sub-sequentmeetings, agreement was obtained onunion access to the plant, a safety provision, vaca-tion eligibility, rest and lunch periods, the award of=rKit Manufacturing Company, Inc,142 NLRB 957Ye I am not unmindful that Duganinformed Warren shortly after Ray'stermination that Dugan"didn't have to discussanythingwith [Warren],that [Warren]didn'trepresentanybody andhe didn't have to discussanything with anybody," and thatCobb told Warrenthat it"wasn't any of297an additional paid holiday, and call time and re-porting pay. In addition, the parties had a meetingof minds on an arbitration and grievance clause.During the course of bargaining, Respondent ad-vanced a proposed 3-cent-per-hour wage increasewhich it subsquently doubled in the give-and-takeof trading,and was agreeableto a contract with a2-year rather than a 3-year term. In sum, I am una-ble to conclude that Respondent approached thebargaining table with a fixed or studied intention ofnot coming to terms with the Union on a labor con-tract, or with an intent to gain time in which to dis-sipatethe Union's majority. Indeed, when the bar-gaining colloquy ended on May 27, 1968, the onlymajor outstanding issues seemingly left unresolvedconcerned the size of the wage increase (the Unionhad receded from its prior demands on a few occa-sions and the Respondent had countered with addi-tional wage raises), a hospitalization and insuranceprogram (Respondent had not opposed a study ofthe Union's proposal regarding this benefit and wasnot wedded to a continuance of its own plan), andthe checkoff (Respondent had not interposed anyoutright rejection of a checkoff clause in an agree-ment). Accordingly, I conclude that the GeneralCounsel has not made out a case that Respondententered into negotiationson July 12 witha deter-mination not to reach agreement with the Union,and that it therefore conducted itself in derogationof its duties and obligations under the Act. I shalltherefore dismiss the complaint insofar as it allegesthat Respondent unlawfully refused to bargain withthe Union "On or about July 12, 1967,"in viola-tion of Section 8(a)(5).28However, Respondent's actions on and after May27, 1968, present a different cup of tea. I havefound that, at the last negotiating session held onthis date, Respondent Attorney Fulford remarkedat the outset that Respondent would no longerrecognize the Union because it lacked majorityrepresentative status among the employees. Whenquestioned as to the basis for this doubt, Fulford'ssole response was that "it may have been that wedecided that when we walked into the room just aminute ago." Respondent President Nicholson washardly more illuminating concerning the predicatefor Respondent's assertion that it possessed a good-faith doubt of the Union's continuing majority onand after May 27, 1968. I have found that, im-mediately prior to the May 27, 1968, meeting,Nicholson and Fulford reviewed the last negotiatingsessionand Nicholson suddenly devined that, whenhe signed the May 25 payroll, the Union lacked amajority.However, nowhere in his testimony didNicholson enlighten this record with any probative,specific evidence to substantiate his doubt and, in-deed, he admitted that his work force had beenmy [Warren's] business what went on" with regard to Respondent's treat-ment of its employees However, I am not convinced that these utteranceswere reflective of Attorney Fulford's attitude while in the bargaining roomas Respondent's chief negotiator 298DECISIONSOF NATIONALLABOR RELATIONS BOARDconstant for some time and that he had not previ-ously broached the subject to the Union or anyoneelse prior to this date. I have also found that, beforemeeting with the Union on May 27, 1968, Fulfordtelephoned Respondent's trial counsel. During theensuing conversation, not a single word was spokenconcerning the number of employees in the unit orthe number of union members still in Respondent'semploy.Rather, the discussion centered solelyaround the date of the Union's initial certificationby the Board. When Fulford advised that more thana year elapsed, trial counsel's simple and agileresponse was that "there is good reason to believeyou may have the majority in the plant.""Inmy opinion, proof of a good-faith doubt ofmajority must be made of sterner stuff. Moreover,even assuming that Respondent had replaced thestrikers and had thus numerically overcome theUnion's majority in the unit, Respondent can drawno solace from this happenstance for, as I havehereinafter found, the strikers who participated inthe work stoppage on November 15 were unfairlabor practice strikers who remained employees ofRespondent and could not be replaced, per-manently or otherwise. Accordingly, I concludethat, on and after May 27, 1968, the Union con-tinued to represent a majority of Respondent's em-ployees and that Respondent was obligated to bar-gain with it concerning their terms and conditionsof employment. By failing to do so, I conclude thatRespondent thereby violated Section 8(a)(5) of theAct.4.The status of the strikersThere remains for consideration the status of theemployeeswho collectively ceasedwork onNovember 15. I have found that, after they hadvoted to quit their jobs on that date, Respondent'sofficials informed them that they would bedischarged if they struck. The strikers then left theplant and, on November 18, picketed Respondent'spremises with signs bearing the legends "On StrikeBecause of Unfair Labor Practices by Gladwin In-dustries, Inc." and "On Strike Because of Refusalto Bargain in Good Faith by Gladwin Industries,Inc."Moreover, I have also previously found thatthe employees decided to cease work to protestRespondent's unilateral actions in eliminating theengraving department and awarding wage increaseswithout consulting the Union.Iconclude that, by sparking the strike onNovember 15, the affected employees thereby en-gaged in a protected, concerted activity to protestRespondent's commission of unfair labor practices,an activity for which they could not lawfully beS9Under established precedent,a union's continued majority isconclu-sively presumed for a period of I year following its certification, absentspecial circumstances not here present After the year has elapsed, the pre-sumption is rebuttable.SeeRayBrooks v N L RB., 348 US 96, 98-99 Itis notable that Respondent's rejection of the bargaining principleoccurredjust I day following the end of the certification yeardischarged. I therefore conclude that the strikerswere in fact and law unfair labor practice strikers atthe inception of the work stoppage, and thatRespondent's action in discharging them prolongedthe cessation of work.30IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce amongthe several States, and tend to lead to labordisputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, I shall recommendthat it be ordered to cease and desist therefrom andtake certain affirmative action designed to effectu-ate the policies of the Act.Ihave found that Respondent, unilaterally andwithout consultation with the duly designated bar-gaining representative, sold its engraving machinesto employee Scott Evans and thereafter abandoneditsengraving department in violation of Section8(a)(5).The General Counsel asserts that, infashioning a remedy for this wrong, the Trial Ex-aminer should order the reinstitution of that depart-ment and the rerun of the machines. I perceive nowarrant for such drastic action in this case. So faras this record stands, the transaction betweenRespondent and Evans constituted a bona fide salewith legal title to the machines vesting in Evans.Following the purchase, which was entirely volunta-ry on Evans' part and which was prompted byeconomicconsiderations,he transported themachines to his home and became a private en-trepreneur. I believe it would be unduly punitive toEvans, by an affirmative order such as the GeneralCounsel suggests, to wrest these devices fromEvans' control solely to correct Respondent'swrongdoing. I shall therefore not recommend thatthe engraving machines be returned to Respondent,nor shall I otherwise forthwith order that the en-graving department be reestablished. However, Ihave found that the elimination of this departmentwas accomplished unilaterally by Respondent andthat the Union had a statutory right to prior con-sultation.Accordingly, I shall recommend thatRespondent be ordered to bargain with the Unionconcerning the revitalization of the engraving de-partment and to refrain from any such unilateralaction in the future.30Cactus Petroleum,Inc ,134 NLRB1254 Even were I to find that thestrikewas prompted by economic considerations, I would neverthelessconclude that Respondent converted it into an unfair labor practice strikeby discharging the strikersTom Joyce Floors,Inc., 149 NLRB 869, enfd353 F 2d 768 (C A 9) GLADWIN INDUSTRIES, INC.Ihave also found that Respondent violated Sec-tion 8(a)(5) by unilaterally affording wage in-creases to unit employees without permitting theUnion to bargain over their grant. I shall thereforerecommend that Respondent bargain with thatlabor organization over the award of future pay in-crements to the employees in the certified unit.Ihave further found that Respondent ignored theUnion's request for the job classifications or prima-ry duties of employees in the unit in order that thelattermight intelligently bargain over wage ratesand other terms and conditions of employment, andthat the Respondent thereby violated Section8(a)(5) of the Act. As I have found that this data isboth necessary and relevant to the bargainingprocess, I shall recommend that Respondent, uponrequest, timely furnish the Union with either thejob classifications or the primary duties of the unitemployees.Having found that Respondent refused to recog-nize and bargain with the Union as the exclusivebargaining representative in an appropriate unit ofRespondent's employees on May 27, 1968, in viola-tion of Section 8(a)(5), I shall recommend thatRespondent, upon request, bargain with the Unionconcerning wages, hours, and other terms and con-ditions of employees in the unit heretofore foundappropriate and, if an understanding is reached,embody such understanding in a signed agreement.Having found that the strike, which began onNovember 15, 1967, was caused and prolonged byRespondent's commission of unfair labor practicesand was consequently an unfair labor practicestrike at its inception, I shall recommend a remedialcourse of action designed to fit the facts found inthis case.It is established Board policy to require the rein-statement of all strikers upon their unconditionalapplication where a work stoppage has been causedand prolonged by a Respondent's unfair labor prac-tices, dismissing, if necessary, and person hired onand after the date of the strike.31 It is also Boardpolicy to require a Respondent to make unfairlabor practice striking employees whole for any lossof pay occasioned by its failure to reinstate themwithin 5 days of the date of their unconditional em-ployment application.32Ihave heretofore found that, on April 23, 1968,the Union made an unconditional offer on behalf ofall strikers to return to work. On April 24, 1968,Respondent notified the following employees thatthey should report to work on April 29, 1968, 5days later: Buford Cook, Clyde Mathis, Robert Lee,Roy Lee Robertson, Roger Lee Kelley, AudreyRidings, CharlesWilloughby, Eric Ridings, AaronJohnson, Elmer Stowe, R. L. Stowe, Mary FrancesMcClendon, and Dan Rogers. By its offer of rein-statement to these individuals, I conclude that299Respondent satisfied Board policy in this area andthat no reinstatement or backpay order is necessaryrespecting them. It was stipulated and I have alsofound that Respondent made no offers of reinstate-ment to Willie Anthony, Jenevelyn Avirett, JennieL.Calhoun, David J. Gardner, Adolphus Lester,Jr., and Bettye Mae Scott. As unfair labor practicestrikers, Respondent was under a legal duty to offerreinstatement to them, as well as all strikers, onApril 24, 1968, dismissing replacements, if necessa-ry.Therefore, I shall order that Respondent offerreinstatement to these employees to their former orsubstantially equivalent positions and make themwhole for any loss of pay they may have sufferedbetween April 29, 1968, and the date of such offer.Johnny A. V. Fritz returned to work on May 9,1968;RoscoeW. Mooney, Jerry A. Stephens,HerschellH. Pruitt,Dorothy L.Wilson, EloiseGoodman, and David Cash returned on July 9,1968; and Rosie Smith returned on July 11, 1968.Again, as unfair labor practice strikers, these in-dividuals were entitled to be encompassed withinRespondent's offer of reinstatement dated April 24,1968. Accordingly, I shall order that Respondentmake them whole for any loss of earnings sufferedbetween April 29, 1968, to the dates of their reem-ployment. Bradford Croy received an offer of reem-ployment on June 19, 1968, which he declinedbecause he had obtained a better paying job el-sewhere. I shall therefore recommend that Respon-dent compensate him for any backpay due him forthe period from April 29, 1968, to June 19, 1968.William E. Pruitt received a reinstatement offer onJuly 1, 1968, but there is no evidence of anyresponse on his part. I shall order that he beawarded backpay from April 29, 1968, to July 1,1968, but shall not recommend another offer ofreinstatement as to him. Jim Larry Warren wasmailed an offer of employment on June 11, 1968.While there is some question whether he receivedthisoffer, inasmuch as he apparently moved hishousehold to another address during the strike, Ishall recommend that he be awarded backpay fromApril 29, 1968, to June 11, 1968, because I believehe was under a duty to notify Respondent of hisnew location. Charles W. Loggins was offered a jobby Respondent on June 25, 1968, but did not replyto the offer. I shall therefore recommend that he beafforded backpay from April 29, 1968, to June 251968. James T. Cook was offered reinstatement onJune 29, 1968, which he rejected on the groundthat he would abandon the strike and return towork only if Respondent reinstated all striking em-ployees. John Phillips rejected an offer to resumework on some undisclosed date for similar reasons.Inasmuch as Respondent was legally obligated tooffer reinstatement to all strikers on April 24, 1968,after an unconditional offer on their behalf had" Herman Sausage Company,Inc, 122 NLRB 168, enfd 275 F 2d 229(CA 5)'2DinoBoutiques, Inc.,173 NLRB 1155 300DECISIONSOF NATIONAL LABORRELATIONS BOARDbeen made, it is only logical to conclude that Cookand Phillips would have accepted employment withRespondent on April 29, 1968. Accordingly, I shallorder that Respondent award Cook backpay fromApril 29, 1968, to June 29, 1968, and that Phillipsbe accorded backpay from April 29, 1968, to thedate of Respondent's offer to him which may be un-covered during compliance proceedings. As Cookand Phillips could lawfully condition their return tothe plant byinsistingthat all unfair labor practicestrikersbe reinstated as a group, I shall orderRespondent to make offers of immediate reemploy-ment to them as well as the other strikers referredto above who were not solicited by Respondent toreturn to work.33The backpay provided herein shall be computedin accordance with the Board's formula set forth inF.W. Woolworth Company,90 NLRB 289, with in-terest thereon at the rate of 6 percent per annumcomputed in the manner prescribed inIsisPlumb-ing & Heating Co.,138 NLRB 716.In view of the nature and extent of the unfairlabor practices found herein, I shall recommendthatRespondent be ordered to cease and desistfrom in any other manner infringing upon rightsguaranteed to employees by Section 7 of the Act.Upon the basis of the foregoing findings of factand conclusions, and upon the entire record inthese cases, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All full-time and regular part-time productionand maintenance employees at Respondent's opera-tion in Atlanta, Georgia, including shipping depart-ment employees and truck drivers, but excludingoffice clerical employees, professional and techni-cal employees, casual employees, guards, and su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since May 26, 1967, and all times thereafter,theUnion has been the exclusive bargainingrepresentative of the employees in the aforesaidunit within the meaning of Section 9(a) of the Act.5.By refusing to bargain with the Union uponrequest, on and after May 27, 1968, concerning thewages, hours, and other terms and conditions ofemployment for employees in the aforementionedbargaining unit, Respondent has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a)(5) of the Act.6.By refusing to furnish the Union with the jobclassifications or the primary duties of all unit em-ployees, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.7.By unilaterally granting wage increases to em-ployees without notification to, or bargaining with,the Union concerning their award, Respondent hasengaged in and is engaging in unfair labor practiceswithin the purview of Section 8(a)(5) of the Act.8.By unilaterally eliminating its engraving de-partment without prior notification to, or bargain-ingwith, theUnion concerning its abolition,Respondent has engaged in and is engaging in un-fair labor practices within the scope of Section8(a)(5) of the Act.9.By abolishing its upstairs shipping departmentand terminating employee Teddy Lee Ray, Respon-dent has not and is not engaging in unfair laborpractices within the meaning of Section 8(a)(5),(3), or (1) of the Act.10.By threatening employees with discharge forengaging in a protected, concerted work stoppage,Respondent has engaged in and is engaging in un-fair labor practices within the ambit of Section8(a)(1) of the Act.11.By coercively interrogating employees con-cerning their union activities, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.12.By promulgating, maintaining, and enforcinga plant rule forbidding solicitation on behalf of theUnion on company property during nonworkinghours, Respondent has engaged in and is engagingin unfair labor practices within the purview of Sec-tion 8(a)(1) of the Act.13.Thework stoppagewhichbeganonNovember 15, 1967, was caused and prolonged byRespondent's unfair labor practices and was, there-fore, an unfair labor practice strike.14.The aforesaid unfair labor practices are un-fair labor practices within the meaning of Section2(6) and (7) of the Act.[Recommended Order omitted from publica-tion. ]a' SeeFredSnob,et al, d/b/a Snob& Son, 134 NLRB 709, CactusPetroleum,Inc, 134 NLRB 1254.